NO. 07-08-0420-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 21, 2008

______________________________


In re BARRY DWAYNE MINNFEE,

                                                                                                 Relator  
_________________________________

ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ., 
          Pending before this court is the application of Barry Dwayne Minnfee for a writ of
mandamus.  He requests that we compel “[the] trial court to determine was [sic] indigent
and if so appoint an attorney to represent [Minnfee] on this motion for forensic DNA
testing,” among other things.  We deny the application for the following reason.
          Rules of procedure obligate one seeking mandamus relief to accompany his petition
with an appendix.  Tex. R. App. P. 52.3(j).  The latter must include, among other things, a
certified or sworn copy of the document showing the matter complained of.  In this case,
the document showing the matter complained of would be the motion requesting DNA
testing and the need for appointed counsel.  This Minnfee failed to do.  
          Accordingly, the application for writ of mandamus pending before this court is
denied.
                                                                           Per Curiam